 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                               No. 2:19-CV-0313-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s motions (Docs. 6 and 19).

19                  In Doc. 6, plaintiff seeks relief under Federal Rule of Civil Procedure 7(b) in the

20   form of an order granting him in forma pauperis status. Because the court has granted plaintiff’s

21   separate application for leave to proceed in forma pauperis, plaintiff’s motion will be denied

22                  In Doc. 19 (and Doc. 18, erroneously entered on the docket as a first amended

23   complaint), plaintiff seeks leave to file a first amended complaint. The Federal Rules of Civil

24   Procedure provide that a party may amend his or her pleading once as a matter of course within

25   21 days of serving the pleading or, if the pleading is one to which a responsive pleading is

26   required, within 21 days after service of the responsive pleading, see Fed. R. Civ. P. 15(a)(1)(A),

27   or within 21 days after service of a motion under Rule 12(b), (e), or (f) of the rules, whichever

28   time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). Because no responsive pleading or motion under
                                                        1
 1   Rule 12 has been filed, plaintiff may file an amended complaint as a matter of course without

 2   leave of court or stipulation of the parties. Plaintiff’s motion will be denied as unnecessary. This

 3   action proceeds on the first amended complaint filed on March 19, 2019 (Doc. 20). The

 4   sufficiency of plaintiff’s amended allegations will be addressed by separate order.

 5                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions (Docs. 6 and 19)

 6   are denied.

 7

 8

 9   Dated: March 26, 2019
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
